Citation Nr: 0520121	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bronchial asthma

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1, 
1966 to April 26, 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In October 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In March 2004, the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence of record establishes that bronchial asthma 
clearly and unmistakably existed prior to service.  

3.  The pre-existing bronchial asthma clearly and 
unmistakably was not aggravated during service

CONCLUSION OF LAW

1.  Bronchial asthma clearly and unmistakably preexisted the 
veteran's entry into service, and the presumption of 
soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2004).  

2.  Bronchial asthma was not aggravated during the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in November 2001 and 
in March 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  In the March 2004 letter, he was also 
requested to provide any medical evidence he had that 
pertains to the claim.  As such, the Board finds that the 
letters satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include private records and a report of VA 
examination.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002);  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 
412 (196).  The presumption of aggravation may only be 
rebutted if "there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
C.F.R. § 3.303(a) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that asthma 
clearly and unmistakably existed prior to entrance into 
service.  


The Evidence

The record shows that on his service entrance examination, on 
March 10, 1966, he reported a history of asthma. On April 10, 
1966, the veteran underwent an allergy consultation wherein 
he reported having perennial asthma since age 13, worse 
during hot weather and requiring treatment by a physician on 
numerous occasions. He stated that his attacks were usually 
precipitated by grass mowing, physical exertion or dust. 
Examination was normal at that time. Skin tests were positive 
to weeds, grass and molds. The diagnosis was allergic asthma, 
existed prior to service; disqualifying for enlistment. A 
narrative summary noted in April 1966 that the veteran 
reported that since arriving at basic training he has had 
minimal symptoms of shortness of breath without wheezing. A 
Medical Board found on April 20, 1996 that the veteran had 
allergic asthma, originating in approximately 1961. It was 
noted that this was a chronic condition which is recurrent 
and made the veteran a poor risk for continued military 
service.  

Discussion

The Board finds that service medical records, standing alone, 
establish by clear and unmistakable evidence that asthma 
existed prior to service.  Military physicians diagnosed the 
veteran with asthma which existed prior to service.  This 
finding by medical professionals was made contemporaneous to 
service, and the Board gives such finding high probative 
value.  The medical professionals are in the best position to 
make a determination that a disease existed prior to service 
and they are competent to make such a determination.  
Therefore, as there is an induction examination disclosing 
defects when the veteran entered active duty, the veteran is 
not entitled to a presumption of soundness.  In this case, 
rebutting the presumption of soundness at service entrance is 
not an issue, as the presumption of soundness never attached.  

Having determined that the veteran's asthma preexisted 
service, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
The Board has determined that asthma clearly and unmistakably 
existed prior to service.  The next question is whether 
asthma was aggravated during service.  See VAOPGCPREC 3-2003 
(July 16, 2003) (to rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).  

B.  Aggravation

The Evidence

After service, the record shows that in October 1989, the 
veteran was treated by a private examiner for asthmatic 
bronchitis. 

In October 2003, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  He stated that his asthma developed in service 
during the rigors of basic training.  He reported treatment 
by a private examiner in 1996, and noted that the records of 
that treatment were not available.  He documented his 
treatment since service and his wife noted that his symptoms 
increased over time.  A complete transcript is of record.  

In August 2004, the veteran was examined by VA.  The claims 
file was reviewed by the examiner.  The veteran's service and 
post service medical history was reviewed. The veteran 
currently complained of shortness of breath after walking 
about 1 block on level ground.  He has dyspnea on 1.5 flights 
of stairs.  The veteran was examined and PFTs were performed.  
The examiner diagnosed, bronchial asthma requiring use of 
daily inhaled bronchodilator for control of symptoms.  The 
examiner opined that the military records document the fact 
that the veteran had asthma prior to joining the Air Force 
and that the veteran's asthma was not aggravated beyond the 
normal progression of the disease.  The examiner noted that 
on the basis of the evidence and the examination of the 
veteran, he concluded that the veteran's present asthma 
condition existed since age 13 prior to his joining the Air 
Force and that it was not aggravated by his brief stay in Air 
Force.  The examiner noted that he could not explain why the 
veteran did not recall having had asthma prior to joining the 
Air Force.  

Discussion

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing asthma clearly and unmistakably 
was not aggravated during service.  The service medical 
records show that the veteran was treated in service for 
asthma complaints.  After service, the record first shows 
treatment for asthma when he was seen by a private examiner 
in 1989, many years thereafter.   The Board notes that in 
addressing the issue of aggravation in service the VA 
examiner in August 2004. specifically opined that the 
preexisting asthma was not aggravated by the veteran's brief 
stay in the military.   This is sufficient evidence to 
support a determination that asthma was clearly and 
unmistakably not aggravated during service.  

While the Board acknowledges that the record indicates that 
the veteran did experience flare-ups after service entrance, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In this case, there is no evidence that the 
veteran's asthma underwent an increase in severity in 
service.

Furthermore, the Board observes that, even if an increase in 
disability during the period in question were to be found, 
the examiner who offered the August 2004 opinion also opined 
that any such worsening would be consistent with the natural 
progression of the disorder.  The examiner specifically 
stated that the asthma was not aggravated by service beyond 
the normal progression of the disease.  As noted above, where 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease, such worsening 
is not considered "aggravation" for VA compensation purposes. 
38 U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2004).

The statements and hearing testimony have been considered.  
Although the veteran and other lay persons are competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 
1992).  The evidence does not reflect that the veteran or his 
wife possess medical knowledge which would render the 
opinions as to a medical diagnosis competent.  

Thus, in this case, there is no evidence that the veteran's 
asthma underwent an increase in severity in service, as noted 
by the VA examiner.   Thus the inservice treatment having 
been determined by a medical professional to not represent 
aggravation of the disability is consistent with finding that 
the treatment was for symptoms that represented the natural 
progression of the disorder.  Where there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease, such worsening is not considered 
"aggravation" for VA compensation purposes.  38 U.S.C.A. § 
1153 (West 2002); C.F.R. § 3.306(a) (2004).  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, that the 
evidence of record clearly and unmistakably shows that the 
veteran had asthma prior to entering service and that asthma 
was not aggravated by service.  Accordingly, service 
connection for asthma must be denied.  

Because the Board has determined that asthma existed prior to 
service and was not aggravated by service, there is no basis 
to consider service connection based upon incurrence in 
service.  




ORDER

Service connection for bronchial asthma is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


